Citation Nr: 0802819	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to September 1978.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2004 rating decision of the Oakland Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
service connection for bilateral hearing loss and tinnitus 
and residuals of a right arm fracture and low back injury.  
The veteran perfected his appeal in regards to the hearing 
loss, tinnitus, and residuals of a back injury claims.  On 
his September 2005 Form 9, he initiated a new claim seeking 
service connection for residuals of a left arm injury.  A May 
2006 rating decision granted service connection for a lumbar 
spine disorder.  As this represents a full grant of the 
benefit sought, this issue is no longer on appeal.  An August 
2007 rating decision granted service connection for residuals 
of a left arm injury.  The only issues remaining before the 
Board are as stated on the previous page.  

Notably also, while additional medical evidence that the RO 
has not reviewed was associated with the claims file in March 
and July 2007, without a waiver of RO review, such evidence 
that was not previously of record does not pertain to the 
hearing loss and tinnitus claims.  Accordingly, the appeal 
may proceed without remand to the RO for initial 
consideration of the additional evidence received.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service 
and is not currently shown by VA standards; sensorineural 
hearing loss was not manifested in the first postservice 
year.

2.  Tinnitus was not manifested in service, and there is no 
competent evidence relating such to service.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2004 (prior 
to the rating on appeal) letter from the RO explained what 
the evidence needed to show to substantiate the claims.  It 
also explained that VA would make reasonable efforts to help 
him obtain evidence necessary to support his claims, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that such records were received by 
VA.  The July 2004 letter advised the veteran to submit any 
evidence in his possession that pertained to his claims.  The 
November 2004 rating decision, an August 2005 statement of 
the case (SOC) and June 2006 supplemental SOC (SSOC) provided 
the text of applicable regulations and explained what the 
evidence showed and why the claims were denied.  A March 2006 
letter provided notice regarding disability ratings and 
effective dates of awards, in which the claims were 
subsequently readjudicated by the June 2006 SSOC.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMR's), along with 
available VA and private medical evidence.  Additionally, the 
veteran was provided with a VA medical examination to obtain 
a medical opinion.  He has not identified any additional 
evidence pertinent to these claims.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

The veteran asserted that his bilateral hearing loss and 
tinnitus was caused by noise exposure in service as a 
demolition team member, rifle team member, and a military 
policeman.  The veteran's DD Form 214, SMR's, and service 
personnel records reflected that his military occupational 
specialty was military police and combat engineer  

SMR's, included July 1973 treatment records that noted that 
the left ear was bleeding.  On examination the ear had been 
rubbed raw in the outer canal.  The veteran indicated that he 
had used Q-tips to clean his ears.  Nine days later it was 
noted that the ear healed nicely.  At this time, he had 
complaints of not being able to hear out of his right ear.  
On his September 1978 separation examination, he did not 
report a medical history of any ear trouble or hearing loss.  
A clinical examination was normal.  On September 1978 
separation audiological evaluation, puretone thresholds were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
0
   LEFT
25
15
10
-
15

2004 treatment records from Sacramento VA Medical Center are 
negative for complaints, treatment, or diagnoses of hearing 
loss or tinnitus.  

July 2005 correspondence from Beltone Hearing Aid Center 
noted history reported by the veteran included that in April 
1973, during basic training, the veteran was subjected to M-
16's, .45 caliber pistols, M-60 machine guns, and M-79 
grenade launchers.  He remembered ringing in his ears for a 
couple of days even though he was given ear plugs.  During 
the fall of that year, he was required to jump out of a C-130 
and a C-141 without ear protection.  After that, he indicated 
that it was a couple of days before his hearing returned.  
This kind of acoustic trauma continued until 1978 when he 
left the military service.  It also indicated that the 
veteran needed hearing aids.

In a statement attached to the July 2005 correspondence, the 
veteran summarized his noise exposure in the military.  He 
indicated that in 1971, he was exposed to small arms fire at 
the range.  He would have ringing in his ears even with 
wearing ear protection.  In 1972, he was exposed to noise 
during demolition training at Combat Engineer School; he was 
exposed to high wind and jet noises during Airborne School; 
and he was exposed to noises from jack hammers, air tools, 
and helicopters.  From 1974 to 1975, he was subjected to 
noise from siren sounds from emergency vehicles and from 
small arms fire.  From 1977 to 1978, he was exposed to loud 
artillery fire, small arms fire, sirens, and radios.  Post 
service, in 1978, he worked as a law enforcement officer, 
ambulance driver, and volunteer fireman.  From 1987 to 1989, 
he worked in a gold mine as a rock crusher operator.  From 
1989 to 1995, he went back into law enforcement.  From 1995 
to 1999, he worked in a casino as a security officer.  From 
2000 to 2002, he worked as a tour bus driver.  From 2004 to 
the present, he worked as a school bus driver transporting up 
to 84 kids on the buses.  

On March 2006 VA audiological evaluation, it was noted that 
the claims folder was reviewed.  A review of military records 
revealed that the enlistment physical (dated in March 1972), 
a hearing test (dated in August 1978), and separation 
examination (dated in September 1978) all revealed that 
puretone thresholds were within normal limits.  The veteran 
reported that he experienced ringing in his ears, lasting for 
a few days, following exposure to an explosion.  He reported 
it to a medic and was told to take an aspirin.  He had 
complaints of decreased hearing, and difficulty hearing with 
background noise.  The veteran's noise exposure while he was 
in the military was summarized.  Post service he served four 
years as a firefighter, 10 years as an ambulance driver, 14 
years as a police officer, and 7 years as a tour bus driver.  
It was noted that he had mild constant high pitched bilateral 
ringing in his ears.  The date of onset was unknown.  The 
examiner noted that the claims folder did not indicate 
complaints, treatment, or diagnosis of tinnitus while on 
active duty.  There was no evidence that the tinnitus 
developed shortly after discharge or may have been related to 
military noise exposure.  The veteran indicated that the date 
and circumstances of the onset of tinnitus was unknown.  The 
examiner opined that the tinnitus was less likely as not 
caused by or a result of noise exposure while on active duty 
in the military, and may have been exacerbated by 
occupational noise exposure.  

Puretone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
35
   LEFT
10
15
20
30
35

In the right ear, the average puretone threshold was 23 db 
with a speech recognition score of 100 percent.  In the left 
ear, the average puretone threshold was 25 with a speech 
recognition score of 100 percent.  The examiner opined that 
the veteran's current hearing loss was less likely as not 
caused by or a result of noise exposure while on active duty 
in the military.  The current hearing loss may have been 
exacerbated by the veteran's occupational noise exposure.  
This was based upon the veteran's case history and the normal 
discharge audiogram found in the claims folder.  The shape 
and configuration of the audiogram was more likely associated 
with the veteran's occupational work history.  

The examiner also noted that the 2005 audiogram obtained 
privately was 20db to 30db worse than the results obtained by 
this VA examiner.  In addition, the SRT's did not correlate 
with the puretone thresholds.  

III.  Criteria & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

A.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent. 38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Although acoustic trauma was not specifically noted in the 
SMR's, given the veteran's military occupational specialty as 
a military policeman and a combat engineer, it may be assumed 
that he was exposed to noise trauma in service.  However, a 
hearing loss disability was not noted in service.  In fact, 
there was no competent evidence pertaining to the veteran's 
hearing until July 2005, around 30 years postservice (well 
beyond the presumptive period).  See July 2005 medical 
evaluation from Beltone Hearing Aid Center.  Consequently, 
service connection for bilateral hearing loss on the basis 
that such disability became manifest in service (and 
persisted) is not warranted.

The threshold matter in any claim seeking service connection 
is whether the claimed disability is shown.  Here, the 
medical evidence does not show that the veteran has a 
bilateral hearing loss disability (as defined by regulation).  
Although July 2005 correspondence indicates that the veteran 
needs hearing aids, there are no audiogram results that are 
interpretable by VA standards. (See July 2005 medical 
evaluation from Beltone Hearing Aid Center.)  However, a 
March 2006 VA audiometry is contemporaneous with the instant 
claim/appeal, and does not show that the veteran currently 
has a hearing loss disability in either ear as defined by 
regulation.  

In the absence of proof of a present disability there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board has no legal 
authority (and also no medical expertise) to discount the 
governing regulation, 38 C.F.R. § 3.385, and find that the 
veteran nonetheless has a hearing loss disability.  There is 
a preponderance of the evidence against the claim. Hence, it 
must be denied.

While the veteran may believe that he has hearing loss due to 
noise exposure in service, as a layperson he is not competent 
to opine concerning medical diagnosis or etiology.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And in 
the matter of hearing loss disability, VA regulation governs 
what the medical evidence must include.

Since the first threshold requirement necessary to 
substantiate a service connection claim, competent (medical) 
evidence of current disability, is not satisfied, it is 
unnecessary to proceed any further with analysis of the 
claim.  See Hickson, 12 Vet. App. at 253. [The veteran is 
advised (for information purposes, and as hearing loss 
disability is generally recognized as progressive in nature) 
that future audiometry showing hearing loss disability as 
defined could be a basis for reopening the claim.]

B.  Tinnitus

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; tinnitus is diagnosed.  The further two requirements 
to be satisfied are: evidence of disease or injury in service 
and competent evidence of a nexus between the current 
disability and the disease or injury in service.  The 
veteran's SMR's are negative for any complaints, treatments 
or diagnosis of tinnitus.  Hence, direct service connection, 
i.e., on the basis that tinnitus became manifested in service 
and has persisted since, is not warranted.

The earliest competent (medical) evidence of tinnitus is in 
2005, approximately 27 years after the veteran was separated 
from service.  Such a lengthy lapse of time between service 
separation and the earliest documentation of current 
disability is of itself a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  On March 2006 VA examination, the veteran 
indicated that he remembered ringing in his ears lasting for 
a couple of days following noise exposure to an explosion in 
service.  He then reported to the examiner that the onset of 
his tinnitus was unknown.  The VA examiner reviewed the 
entire claims file, noted the veteran's military noise 
exposure and postservice occupational exposure, and opined 
that the tinnitus was less likely as not caused by or a 
result of noise exposure while on active duty in the 
military, and may have been exacerbated by occupational noise 
exposure.  The examiner reasoned that the claims folder did 
not indicate that there were complaints, treatment, or a 
diagnosis of tinnitus while on active duty.  There also was 
no evidence that the tinnitus developed shortly after 
discharge or may have been related to military noise 
exposure.  Furthermore, there is no medical evidence to the 
contrary.  Because the veteran is a layperson, he is not 
competent to establish by his own opinion that any current 
tinnitus disorder is etiologically related to an event or 
injury in service.  See Espiritu, supra.  He is competent to 
report that he experienced ringing in his ears following 
noise exposure during service; however, to establish that any 
current tinnitus is related to such exposure would require 
competent medical evidence.  There is a preponderance of 
evidence against this claim.  Hence, it must be denied.


ORDER


Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


